PER CURIAM.
The appellants individually, and in their capacities as administrators C.T.A. of the estate of the above-named decedent, have appealed from an order of the probate court, which was entered in a proceeding construing the will of the decedent. The appellants contend that the probate court erred, first, in its decision requiring construction of will. The basis for this contention is that certain provisions of decedent’s will were not so inconsistent as to create an ambiguity. We have carefully scrutinized the will in question, and, although we deem it unnecessary to set forth the specific provisions containing the language at issue, we nevertheless hold that the probate court was eminently correct in determining that an ambiguity did exist *757which justified the construction of will proceedings.
At the conclusion of the construction proceedings the probate court construed the language of the will so as to bequeath $5,-000.00 each to Sol Kelz and Diana Kelz, for a total bequest of $10,000.00 to the two of them. As their second point on appeal, the appellants contend that the pertinent language directing these bequests was incorrectly interpreted by the probate court. We cannot agree with this argument. The probate court’s construction of the will appears to have been logical, not only as to the specific language contained in the bequest provision itself, but also as to a construction of the particular language as expressing the general intent of the testator as well.
Therefore, the order being appealed is hereby affirmed.
Affirmed.